Title: To Thomas Jefferson from John Minor, 2 January 1825
From: Minor, John
To: Jefferson, Thomas


Sir,
Fredg
Jan’y 2nd 1825
Presuming upon an introduction to you some years since by my father the late Genl Minor I trust to be excused for submitting the subjoined queries: viz;  whether the three vacant professorsips in the University of Va will be filled immediately,—And if not, what course is to be pursued by the candidates in order to display their pretensions!I make these  inquiries at the suggestion of a man of science who is desirous, if he may, to occupy one of the vacancies.—A reply at your earliest leasure will greatly oblige—yr Mo. Obt StJno Minor